﻿In beginning my statement, I should like first of all to convey to you, Sir, my most respectful congratulations on your election to the presidency of the General Assembly. Knowing the country that you represent, so rich in civil and democratic traditions, and knowing your personal gifts as an eminent statesman, we are certain that we shall have the benefit of a firm and enlightened guide. I should like to add, in my capacity as President of the Council of the European Economic Community, that we are particularly gratified to note that the representative of a country which is a member of the Community has been called upon to preside over the work of the Assembly as it celebrates the thirtieth anniversary of the United Nations. To you, Mr. President, I should like to repeat that the countries of the Community are jointly determined to strengthen and make increasingly active their relations with the United Nations.
38.	To the Secretary-General, Mr. Kurt Waldheim, I should like also to convey our deep appreciation for his unceasing and tireless efforts in the affirmation of the ideals of the United Nations. As he has rightly pointed out in the introduction to his report to our Assembly:
"It is widely acknowledged that in our present world there is no rational alternative in international relations to the principles and procedures of the United Nations." [Al100011Add. 1, sect. XXL]
39.	I am glad at this regular session to begin my speech, as I did during the recent seventh special session, with a statement on behalf of the nine Foreign Ministers of the Community.
40.	On 17 July last, at the end of a meeting of the European Council, the Heads of State and Government of the nine countries members of the Community issued a statement concerning the United Nations, which was subsequently submitted to the Secretary-General and circulated to Member States. In that statement, the nine members defined their joint vision of the role which the United Nations is called upon to play and their joint approach to the problems which the United Nations must help to solve.
41.	With regard to the role of the United Nations, the members of the Community expressed their conviction that the Organization, while affected by the tensions which continued to divide the world, remained the indispensable instrument for meetings, negotiations and co-operation, because the growing interdependence of countries and peoples was multiplying the problems which required solution on the international level. Consequently, the members of the Community intend to play an active and constructive role in the efforts to strengthen the action and efficiency of the United Nations, in which the nine countries maintain every confidence.
42.	I think that it would be generally agreed that, during the seventh special session, which has just concluded, the countries of the European Community showed their united readiness to make a positive contribution towards the building of a more just and equitable international economic order. We welcome the successful outcome of the seventh special session and look forward as a Community to participating in the action that will follow.
43.	Within the Organization, the nine countries plan to follow the path of conciliation and dialog based on the principle of universality, the application of the provisions of the Charter of the United Nations, respect for the rights of Member States and the carrying out of their obligations.
44.	With regard to the problems faced by the United Nations, the nine countries are working primarily for the maintenance of peace and for the peaceful settlement of disputes and conflicts. I shall mention as an example the active support which the nine countries, taking advantage of the special ties of association existing between the Community and the three countries concerned, are giving to the unceasing and tenacious efforts being made by the Secretary- General of the United Nations for the solution of the Cyprus crisis, in accordance with the mandate given to him by General Assembly resolution 3212 (XXIX) and Security Council resolution 367 (1975), in the adoption of which they played an active part.
45.	Similarly, with regard to the Middle East, the nine countries reaffirm their keen and permanent interest in a renewal of efforts to achieve a final, overall, peaceful settlement which will be just and lasting, in pursuance of Security Council resolutions 242 (1967) and 338 (1973) and in conformity with the principles of their statement of 6 November 1973. The concept of justice and the desire to defend fundamental freedoms and human rights, as they have been formulated in that statement, form the basis for the commitment on the part of the Governments of the Community to help to put an end to the practice of apartheid and all forms of racial, political and religious discrimination, wherever they appear.
46.	Moreover, the principles of the independence and equality of peoples have inspired the action taken by the Community in making a solid contribution to the final settlement of the problem of decolonization. That contribution has included the new Members of the Organization the Republic of Cape Verde, the Democratic Republic of Sao Tome and Principe, and the People's Republic of Mozambique, which we welcome among us today as a result of their accession to independence and will constantly be renewed in upholding the rights of the people of Namibia and the people of Southern Rhodesia.
47.	The nine members of the Community, which worked closely together with the other Western countries, and especially with the United States and Canada, during the course of the Conference on Security and Co-operation in Europe, are most pleased that the Conference was able to establish the lines along which it will be possible to strengthen security and increase co-operation, exchanges and contacts among the peoples in the whole of Europe. The nine countries are convinced that the results achieved by that Conference will make an important contribution to the pursuit of the process of detente, not only in Europe, but all over the world.
48.	In their statement on the United Nations, the nine countries also favored the achievement of concrete progress towards building up a more balanced and more equitable framework of international economic relations.
49.	Finally, in the spirit of interregional cooperation recommended by the United Nations, a dialog is proceeding between Europeans and Arabs with a view to the building, within a broader and more complete framework, of the links between individuals and the relations of co-operation between the countries of the Community and the countries of the League of Arab States. A fortunate beginning has been made to this dialog as a result of the recent meetings of two delegations of experts in Cairo and Rome.
50.	It is the wish of the nine Governments to maintain a constructive dialog and to develop the greatest possible number of contacts with the other Members of the United Nations in a spirit of common understanding, in order to bridge the gaps between their respective positions and, if possible, to harmonize them.
51.	The statement I have just made on behalf of the nine members of the Community has made it clear, through the series of examples mentioned of their actions and joint positions, that they are seeking objectives which are also being sought by the United Nations. This part of my statement may therefore be considered as the contribution made by them, not through recollections of the past, but through specific responses to the challenges -and responsibilities of our time, to the thirtieth anniversary of the United Nations, which we are celebrating this year.
52.	Having completed this general statement on behalf of the Community, I shall now continue speaking as the Minister for Foreign Affairs of the Republic of Italy.
53.	We are all living through a period not only of great interest but of great changes. Both the world and international relations are changing with the emergence of new States. Italy takes a positive view of this process and also welcomes the slow and laborious confluence of vaster entities, linked together internally by common political, economic and conceptual interests.
54.	Precisely because we are confronted with such an intensely dynamic phase in international relations, we deem it necessary to emphasize how closely the question of peace is linked with the existence of balanced and stable structures. Stability, of course, should not be understood as a static vision of the international system, but rather as a continuous and creative adaptation to the world historical process.
55.	On the other hand, the growing pluralism deriving from the multiplication of international protagonists is the main cause of dynamism within the community of nations. The process of decolonization has liberated new forces. These require working space appropriate to their needs of recovery in the process of development and to their expectations for the future. In short, there has begun a process which implies, besides the conquest of national sovereignty, participation in those international decisions on which the social and economic survival of entire populations depends.
56.	Undoubtedly, pluralism implies the risk that disruptive tendencies might prevail within the system. The great multilateral forums are thus faced with the need to devise procedures which do not nullify the benefits inherent in a necessary and inevitable movement towards diversification, but which offer appropriate opportunities for all legitimate expectations without dislocating the system.
57.	Italy takes a confident view of this process, without abstract feelings of optimism, in the certainty that the profound motives of interdependence among peoples will finally triumph. It is these motives which, at the multilateral level, suggest a strategy of consensus, in conformity, moreover, with those principles of universality and equality which form the historical and juridical basis of the United Nations.
58.	Italy is situated at a cross-roads between three continents, in a geopolitically crucial region where fruitful coexistence between different civilizations and cultures is still interspersed with movements towards conflict and where the dynamic currents of the international system meet residual and tenacious sources of tensions. This special geopolitical position makes it essential for Italy to adopt clear definitions of diplomacy and strategy.
59.	In accordance with this view and with these aims, Italy has found, in its friendly relations with the United States and in the Atlantic Alliance on the one hand, and in its commitment to European unity on the other, solid ground on which to base its participation, without isolation, in the peaceful and civilized development of international realities, with particular regard for the areas in which Italy is most directly and most naturally concerned.
60.	These policies are in full accord with the great ideals and objectives of the United Nations and have enabled my country to make a contribution not only to the stabilization of Europe, by achieving the condition of security which is essential for all, but also to the process of detente, in whose continuance we believe.
61.	Our commitment to European unity is meant to be not only a model for joint development, but a new approach to co-operation with other countries as well. Thus, within the framework of the Community, Italy, like the other Community members, has been able to work out comprehensive forms of multilateral co-operation with the emerging countries in an effort gradually to go beyond bilateralism.
62.	Our policy is based on the premise that in order to achieve permanent conditions of world peace it is not enough to settle existing conflicts; we must also work for the gradual conquest of those imbalances which are at the root of instability and unrest in international life.
63.	An essential and integral part of this development is the social and human element, because any new model of international relations will be very fragile unless it is based on respect for the dignity of the individual and his fundamental freedoms.
64.	It is in this sense that I hope that the present session will go forward in a spirit of co-operation, with respect for statutory procedures, and in an atmosphere of serious and profound searching for solutions to the problems which still trouble political, economic and social relations between States.
65.	In my statement on behalf of the Community I have already referred to existing conflicts. The Government of Italy is following with concern and special attention those affecting the Mediterranean area.
66.	We are seriously preoccupied today with the Cyprus crisis precisely because it affects the background of interests in co-operation and political stability existing among Mediterranean peoples. We cannot forget that thi three countries directly involved are linked with Italy by numerous and special ties of co-operation and friendship. We have therefore done our utmost, directly, in our present capacity as a member of the Security Council, and within the European Community, to bring about between the parties an atmosphere more propitious for reaching a just and lasting solution to the problem.
67.	Thus it is with deep regret that we have learned of the postponement of the talks between the two communities in New York. We hope that under the auspices of the Secretary-General, these talks will be resumed as soon as possible, and that no unilateral action by the parties will seriously disturb the progress of negotiations towards a final and equitable solution of the problem.
68.	With regard to the Middle East, we have welcomed the conclusion, on 4 September at Geneva, of the second partial agreement between Egypt and Israel. We consider this step forward a further proof of the constructive attitude taken by Egypt, Israel and Syria since January and May 1974, when the first agreements for the separation of forces were reached. However, we believed then, and we believe now, that these agreements must in no case imply giving up an active and essential search for a, global solution to the problem.
69.	Here I must pay a deserved tribute to the determined and responsible efforts of the United States Secretary of State, who created the atmosphere for negotiation and made a decisive contribution to the search for formulas which made the agreement possible.
70.	We must also express our appreciation to the President of Egypt, Mr. El-Sadat, for the political wisdom and far-sightedness he has shown in establishing, with the new agreement and the resulting improvement in the negotiating atmosphere, the bases for subsequent progress towards a peaceful overall solution for the benefit of all the countries in the area.
71.	We must, finally, express our appreciation of the fact that the Israeli Government is now ready to seek its own integrity and security through political instruments and international consensus, which, for our part, we consider essential for the settlement of a conflict which has for too long afflicted the peoples of the region.
72.	Of course, it is more difficult to evaluate the medium-term and long-term prospects of the agreement of 4 September. These prospects appear to us to depend on the ability of all the protagonists to become involved in the process of peaceful settlement the key elements of which, as we have often stated, are: first, Israeli withdrawal from all the territories occupied in 1967; secondly, recognition of the national rights, of the Palestinian people, who cannot be denied a homeland; and thirdly, respect for the independence, sovereignty and territorial integrity of ail the States of the region, naturally including Israel.
73.	The position of Italy, which may be summed up in the two indissolubly linked principles "security for States and justice for peoples", induces us to condemn with the utmost firmness and with respect also to the absolute need for safeguarding the political and territorial integrity of Lebanon all violent actions, whatever their origin. Such actions give rise to a senseless spiral which is contrary to the path of peace.
74.	Another region which for too many years has been a theater of war is South-East Asia. Although armed conflict has now come to an end in Viet Nam and Cambodia, there remain in those areas a number of problems related to reconstruction.
75.	The Italian Government, having for some time now maintained diplomatic relations with the People's Republic of North Viet Nam, has recognized the new Governments of the Republic of South Viet Nam and of Cambodia and is now awaiting developments from the initiative already taken for the opening of diplomatic representation in the capitals concerned.
76.	In line with the growing interest of the countries of the Community in the political and economic stability of South-East Asia, Italy will not fail to support all appropriate initiatives for the advancement of a region which has long sought to achieve its legitimate aspirations for progress in a new climate of peace.
77.	A fundamental component of peace is a general relaxation of tension. A decisive contribution to this objective will certainly be made through agreements in the field of arms reduction or disarmament, at both the general and the regional level, always with the maintenance of the necessary balance.
78.	The world community must be freed from the threat of potential extermination by existing military arsenals. We must therefore renew our efforts in the field of disarmament, and of nuclear disarmament in particular. !n this endeavor, the role to be played by the major atomic Powers is obvious. Italy considers that the first Strategic Arms Limitation Talks agreements and subsequent understandings at Vladivostok constitute important steps towards the containment of nuclear armaments. These steps must, however, be followed by further progress in the direction of specific reductions in existing nuclear arsenals, as provided for by article 6 of the Treaty on the Non- Proliferation of Nuclear Weapons.
79.	That Treaty, which was ratified last May by Italy and four other Member States members of the European Atomic Energy Community, is an essential instrument in the struggle against nuclear proliferation, whether horizontal or vertical. It is in the interest of all to reinforce and to strengthen it. It is therefore important that the Treaty should command the universal acceptance that will help in great measure to achieve its objectives. The recent Review Conference of the Parties to the Treaty on the Non-Proliferation of Nuclear Weapons has in fact shown how profound and extensive is the world's desire for a more determined effort both in the field of nuclear disarmament and in the field of international co-operation for the peaceful uses of nuclear energy, in a context other than that of proliferation. It must be clearly stated that, if we wish to reinforce and strengthen the non-proliferation Treaty and this is essential for the success of the struggle against nuclear proliferation we cannot allow these expectations to be disappointed. The non-nuclear-weapon States which have acceded to the Treaty must have the assurance that the Treaty will provide the necessary basis and an effective channel for acquiring the economic and technological benefits of co-operation in the nuclear field that are envisaged under the Treaty.
80.	In the last two sessions of the Conference of the Committee on Disarmament no substantial progress was made. It is necessary that the political will of all the Governments participating in the Conference, stimulated by a body so representative of world public opinion as is this Assembly, strive to reach in Geneva widely acceptable agreements, particularly concerning chemical weapons and the complete cessation of nuclear tests. Without substantial progress in these fields, the objective of general and complete disarmament under effective international control will prove even more difficult to attain.
81.	The negotiations for the reciprocal and balanced reduction of forces in central Europe are taking place in a regional framework where thee nevertheless exists a relationship of forces which underlies the most important strategic' and political balance in the world and the deterrent effect derived from it. The special status of the Italian Government as it takes part in these negotiations, which concern ithe level of forces existing in central Europe, has not prevented it and will not prevent it from making its own specific contribution. The objective we are pursuing through the mutual and balanced force reduction is to reach agreements which stabilize military forces at a lower level, without creating conditions prejudicial to the political unification of Western Europe.
82.	Disarmament is both one of the premises and one of the essential parts of the process of detente. But the slow progress made in the dialog on the question of disarmament cannot allow us to forget that the process of detente is prompted by continuous demands and pressures which are much vaster in scope.
83.	In the framework of detente, Italy has made its own significant and coherent contribution to the progress of the Conference on Security and Co-operation in Europe, whose important effect on relations between the Western countries and Eastern Europe I have already stressed in my statement on behalf of the Community.
84.	The presence of the Secretary-General, Mr. Waldheim, at Helsinki was a symbol of the fact that the objectives embodied in the Final Act of the Conference and those pursued by the United Nations are homogeneous.
85.	The declaration on the Mediterranean approved by the Conference significantly broadens the concept of the problems of security and co-operation, emphasizing how these problems, by their very nature, cannot remain circumscribed within a well-defined regional context.
86.	The Conference on Security and Co-operation in Europe achieved its solemn culmination in the Final Act adopted by the 35 countries. It is an Act which improves the atmosphere of detente in inter- European relations and East-West relations in general. Its practical effects will depend on the manner in which it is implemented.
87.	The choice of multilateral forums for dialog does not exclude, but rather favors, the search by the Government of Italy for opportunities for constructive agreement on the bilateral level.
88.	The relations between Italy and those neighboring countries wh'^.h do not belong to the European Economic Community bear witness to our determination to advance also along the path of bilateral cooperation. These relations are in fact excellent; the ties of friendship and co-operation which the Government of Italy has long since initiated with those countries have not only proved to be of mutual advantage but also brought about significant advances. The Government of Italy proposes to continue the policy which it has so decisively begun by giving every possible encouragement to those friendly relations it has so fruitfully established with its neighbors.
89.	The solution of the problems of development and economic co-operation constitutes another essential pillar in that more equitable and stable structure on which we seek to build international relations.
90.	We therefore note with satisfaction that this session of the General Assembly is opening at a moment in which we have clearly in our minds the positive results of the seventh special session, to which
I made special reference in my statement on behalf of the Community. We must now keep alive the spirit of compromise and mutual understanding which the special session has generated.
91.	One achievement can already be considered as realized. Through focusing the debate on fundamental issues and through the emergence of a more responsible and sensitive approach to the problems of the world economic situation, a growing awareness of the economic interdependence among States, industrialized and developing, consumer and producer, rich and poor, has become apparent.
92.	Every country, on the basis of equality and in accordance with its potential, must be granted active participation in the production process of the world and in the distribution of its benefits.
93.	As I have already said in my statement at the seventh special session, the United Nations, in tackling the issues of development and international economic co-operation, has drawn the attention of the entire community of nations to questions which, being everywhere a cause of concern, insecurity and uneasiness, constitute the most challenging complex of problems which mankind has been called upon to resolve in recent history.
94.	The solution of the problems which I have so far described i feasible only through the observance of those fundamental legal principles which constitute the very basis of the international community and which are essential for its ordered development. Respect for legality postulates the inviolability of the law and its complete accord with international realities.
95.	Italy therefore supports the review now being conducted by the United Nations through the codification of current laws as well as the initiation of structural changes, such as those emerging from the laborious and complex search for new lines of agreement governing the utilization of the resources of the sea and the ocean depths.
96.	The evolution of international realities is continually bringing new tasks before the United Nations, which, if it is to tackle them effectively, must constantly refine and improve its own structures.
97.	Bearing in mind these requirements, the Government of Italy is participating in and requesting initiatives designed to rationalize the activities and machinery of the United Nations. We consider, too, that the proposals made for possible amendments to the Charter are justified. Among the proposals put forward in this field by Italy I would draw attention to that concerning the Commission on Human Rights, which we would like to see given the status of a principal organ of the United Nations within the meaning of Article 7 of the Charter. Italy maintains that the civilized conscience of mankind requires a more decisive effort from the United Nations in defense of human rights, aimed primarily at the elimination of all forms of racial, political and religious discrimination. The peace which Italy desires is not peace obtained through coercion. True peace is that in which everyone can enjoy freedom.
98.	Like the ultimate aim of States with respect to national societies, so, too, the ultimate aim of an inter-national system with respect to the community of peoples is man himself. It is precisely this concept which underlies the obligation of the United Nations to defend the fundamental freedoms of the individual. To encourage the international community to advance towards more developed forms of coexistence means, therefore, also to increase this role and this special responsibility of the world Organization. Through the protection of human rights and freedoms, the inter-national community can and must concur in raising the status of man with the final aim of making him, as an individual, the very protagonist of history.
99.	The Charter of the United Nations offers us a set of values which is enlivened by ceaseless contact with international reality. It possesses the capacity for adaptation which will provide valid responses to the demands of mankind. These demands are derived from irreversible, positive changes. There is the change brought about by advancement to an era of interdependence, which makes selfishness outdated and unreal, and which makes any proposal for cooperation and solidarity realistic. There is also the change brought about by a desire for equality as a result of which consensus and joint participation will become the basic principles of the international system of the future.
100.	Certainly, such changes are accompanied by disagreements, tensions and confrontations, but these developments in the tortured history of mankind invite us to make a more severe and critical choice of the instruments of dialog and to search more intensively for a way of overcoming conflicts. We must strengthen our option for the multilateral prevention of conflicts as compared with our option of bringing conflicts to an end more or less opportunely. The Italian Government maintains that in the search for a method of peaceful settlement we will never run the risk of dispersal of efforts.
101.	Italy is therefore determined to base its contribution to the international community on the awareness of the fundamental interdependence of States, the need for consensus, the recognition of the diversity, but also of the ultimate complementarity, of interests, and on the search for common solutions to common problems.
102.	My country regards the United Nations as all do as a vital point of reference and as the moral conscience of the world community with the aim of progressively creating a climate which will favor meetings of peoples and the development, on the basis of mutual respect, of the great ideals of independence, justice and freedom for both peoples and individuals, in spite of temporary difficulties and setbacks.
103.	As Members of the United Nations we have the will and the potential to respond to the demands of mankind and that will and potential must not be wasted. I am convinced that we shall respond together to the challenge of our times. It is an enormous challenge bui: one within the reach of both nations and men: development with justice, security with justice, stability with justice, peace with justice.




